Citation Nr: 9918780	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-23 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to an effective date prior to January 10, 1995 
for a grant of service connection for post-traumatic stress 
disorder, based on clear and unmistakable error in an August 
1981 rating decision.

Entitlement to an effective date prior to January 10, 1995 
for a grant of a 100 percent rating for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1966 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 1997 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that an August 1981 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD) was not 
clearly and unmistakably erroneous.  Further, the RO 
determined that a grant of an effective date prior to January 
10, 1995, for a grant of service connection for PTSD and for 
the assignment of a 100 percent evaluation for PTSD was not 
warranted.  This appeal ensued.


FINDINGS OF FACT

1.  The unappealed August 1981 rating decision denying 
service connection for PTSD was consistent with and supported 
by the evidence then of record and was in accordance with 
controlling laws and regulations.

2.  Service connection for PTSD was granted effective January 
10, 1995, the date of receipt of a reopened claim, on the 
basis of new and material evidence.

3.  PTSD producing total social and occupational impairment 
was first objectively demonstrated on VA psychiatric 
examination, following the submission of a reopened claim for 
service connection for PTSD on January 10, 1995.


CONCLUSIONS OF LAW

1.  The unappealed August 1981 rating decision which denied 
service connection for PTSD was not clearly and unmistakably 
erroneous, and that determination is final.  38 U.S.C.A. 
§§1110, 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1998).  

2.  An effective date for a grant of service connection for 
PTSD prior to January 10, 1995 is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

3.  An effective date for a grant of a 100 percent rating for 
PTSD prior to January 10, 1995 is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was 
afforded a neuropsychiatric screening evaluation in April 
1969.  There was no clinical indication of neurosis or 
psychosis.  No psychiatric diagnosis was rendered.  No 
psychiatric conditions were noted on an examination in 
February 1970 for the veteran's discharge from service.  The 
veteran's military occupation specialty was that of cook; he 
was not awarded a Purple Heart or decorations for valor or 
combat service.

The veteran was hospitalized at a VA medical facility from 
January 1976 to February 1976.  The diagnoses included 
intravenous drug abuse.  No reference was made to psychiatric 
disorders.

Received in December 1978 was a statement from the veteran in 
support of a claim for service connection for a psychiatric 
condition.  He attributed his nervous condition to Vietnam 
experiences.  

The RO entered a rating decision in February 1979 which 
denied service connection for an unspecified nervous 
condition.  The veteran was informed of that rating decision 
by letter dated February 22, 1979; a timely appeal was not 
forthcoming.

The veteran submitted a claim for service connection for PTSD 
on June 8, 1981.  He referred to various traumatic incidents 
of his Vietnam service, and indicated an inability to conform 
to rules and regulations of military life upon returning to a 
base in the United States after serving in Vietnam.  He 
remarked that he had been unable to find a job and became 
involved with drugs and crime after he left service, and 
attributed his postservice problems to PTSD.  

A VA psychiatric examination was performed on July 17, 1981.  
The veteran related that he did not serve in the field in 
Vietnam and had never been on the front lines.  He indicated 
that he had been in a truck convoy which was fired upon by 
the enemy.  No significant stressful experience was elicited.  
He commented that he was unable to adjust to military 
discipline after his return from Vietnam and wound up in the 
brig.  He had been convicted in postservice years for 
complicity in an armed robbery and served time in prison.  
The examiner observed that the veteran did not report 
experiencing the symptom complex of PTSD.  The diagnosis was 
adjustment disorder with mixed disturbance of emotions and 
conduct.

The RO issued a rating decision in August 1981 denying 
service connection for PTSD.  The veteran was informed of 
that rating decision by letter of September 1, 1981.  He did 
not appeal within the one year prescribed period.

In February 1983 the veteran submitted a claim for service 
connection for PTSD, and stated that there were additional 
medical records in existence which would support that claim.  
The RO thereafter obtained a VA hospital report showing 
treatment for an open comminuted fracture of the right tibia 
from August 1980 to October 1980.  No further action was 
taken on the veteran's 1983 claim for service connection for 
PTSD by the RO.  

Clinical records from D.C. General Hospital, dated in 1987 
and 1988, reflect that the veteran reported experiencing 
anger, anxiety, depression, sleep problems and continued drug 
use.  The diagnoses were adjustment disorder with mixed 
emotional features; and mixed substance abuse.

The veteran was hospitalized at a VA medical facility in 
April 1994.  The diagnoses were heroin dependence, cocaine 
dependence, and marijuana abuse.

Associated with the claims folder is a copy of PTSD 
questionnaire.  The veteran described inservice traumatic 
experiences and provided multiple positive responses with 
respect to symptoms of PTSD.  VA clinical records, dated from 
December 1994 to April 1995, reflect that the veteran was 
evaluated by a VA social work service.  He reported combat 
exposure in Vietnam, followed by problems with discipline.  
He complained of nightmares, anger, suspiciousness, 
difficulty holding a job, and problems with interpersonal 
relationships.

A statement in support of a reopened claim for service 
connection for PTSD, dated January 10, 1995, was associated 
with the claims folder.  In that statement, the veteran 
essentially reiterated his earlier assertion that his Vietnam 
service left him unable to adjust to  rules and regulations 
after his return to military life in the United States.  He 
commented that he exhibited disrespectful behavior that led 
to court-martials and confinement to the stockade.  He noted 
that the postservice years had been marked by inability to 
hold down a job, drug abuse, and unsuccessful personal 
relationships.

A statement, dated in March 1995, was received from Cheryl W. 
Haynes, a psychotherapist.  She recommended that the veteran 
participate in group therapy with other Vietnam veterans, and 
observed that the veteran suffered from PTSD.

In his formal appeal to the Board, received in September 
1995, the veteran stated that he witnessed death and severe 
injury of other servicemen in Vietnam.  He indicated that he 
began to violate military rules and regulations to escape the 
nightmare of his Vietnam experiences and that he suffered 
changes in his behavior because of what he witnessed in 
Vietnam.  He attributed his many nervous symptoms to PTSD, 
including irritability, confusion, loss of confidence, memory 
deficits, and loss of social and occupational functioning.

A VA psychiatric examination was performed in November 1995.  
The veteran reiterated his history of combat experiences in 
Vietnam, his subsequent inability to adjust to military 
discipline, and his postservice pattern of job instability, 
crime and drug abuse.  The diagnoses were PTSD and 
polysubstance abuse.  The examiner indicated that the veteran 
displayed a complex of severe symptoms of PTSD.  

A statement, dated in October 1996, was prepared by a board 
of three VA psychiatrists.  The board noted that the veteran 
probably had the symptoms of PTSD, probably related to 
experiences in Vietnam.

A hearing was held before the undersigned Member of the Board 
in February 1999.  In testimony, the veteran argued for an 
earlier effective date for a grant of service connection for 
PTSD.  He stated that he satisfied all eligibility criteria 
for PTSD in 1981, and claimed that symptoms of PTSD had 
persisted throughout the years since then.  He pointed out 
that a VA physician, who diagnosed adjustment disorder in 
1981, simply failed to recognize the veteran's PTSD.  

II.  Legal Analysis

Governing criteria provide that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

An August 1981 rating decision denied service connection for 
PTSD.  The veteran did not file a notice of disagreement with 
that determination.  In the absence of a finding of clear and 
unmistakable error in that decision, it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1998).  

In order for there to be a valid claim for clear and 
unmistakable error, the correct facts as they were known at 
the time of the original decision must not have been before 
the adjudicator or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).

It is claimed that the RO's August 1981 rating decision 
involved clear and unmistakable error for failing to grant 
service connection for PTSD.  The appellant maintains that he 
was suffering from the same psychiatric disorder in 1981 as 
he does currently, and argues that a condition, diagnosed as 
adjustment disorder in 1981, was actually PTSD, which went 
undetected by the VA psychiatrist who examined him in 1981.

The evidence which was of record when the RO entered its 
August 1981 rating decision denying service connection for 
PTSD did not demonstrate that the veteran had any psychiatric 
abnormalities during service.  A psychiatric condition, 
identified as a type of adjustment disorder, was first 
diagnosed when the veteran was examined, more than ten years 
after he had completed service, in connection with a claim 
for service connection for PTSD.  The Board finds it 
noteworthy that the examiner specifically pointed out that 
the veteran did not then relate that he was experiencing the 
symptomatology of PTSD.  Indeed, the examiner, in rendering a 
diagnosis of adjustment disorder, specifically did so to the 
exclusion of a diagnosis of PTSD.  In sum, a reasonable basis 
existed for the RO's determination that the veteran did not 
then have PTSD.  The Board is of the opinion that the August 
1981 rating decision was in accordance both with the evidence 
of record at the time and with controlling legal criteria 
relating to grants of service connection for PTSD.

In effect, the veteran's allegation of clear and unmistakable 
error is actually an expression of disagreement about how the 
evidence was evaluated.  There is no indication that an error 
was committed which is undebatable, or about which reasonable 
minds could not differ.  See Russell.  

Evidence added to the record since August 1981 includes VA 
and non-VA clinical data, dated from 1987 through 1994, 
showing that the veteran had ongoing problems with substance 
abuse; also, that he had nervous symptoms, which examiners 
attributed to an adjustment disorder.  There was no medical 
diagnosis of PTSD prior to the attempted reopening of the 
claim for service connection for PTSD on January 10, 1995.  A 
March 1995 statement from a private psychotherapist provided 
the first objective evidence indicating that the veteran has 
PTSD.  Thereafter, a VA psychiatrist, who examined the 
veteran in November 1995, rendered a diagnosis of PTSD and 
provided a medical opinion linking PTSD to inservice 
stressors.  These medical reports first provided a different 
basis for evaluating the evidence than was available when the 
RO denied service connection for PTSD in August 1981.  As 
well, the RO now determined that the veteran had experienced 
the inservice stressors he has alleged.  In fact, on the 
current record, the claimed inservice stressors remain 
unverified.  Nevertheless, the RO apparently chose to find 
credible the veteran's account that the claimed inservice 
stressors actually occurred.  All requisite elements to 
support a grant of service connection for PTSD were in place, 
for the first time, following the submission of the reopened 
claim in January 1995, after which the RO correctly 
determined that new and material evidence had been presented 
that supported a grant of service connection for PTSD.

Turning to the issue of the effective date of a grant of 
service connection for PTSD, governing criteria provide that, 
in general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).  A reopened claim for service 
connection for PTSD was received on January 10, 1995.  
Thereafter, PTSD was demonstrated by medical evidence which 
postdated the reopened claim.  The veteran's unsupported 
assertion that he had PTSD constituted the only evidence of 
the existence of PTSD prior to the submission of the January 
1995 reopened claim.  Accordingly, the record does not 
demonstrate that entitlement to service connection for PTSD 
arose at any time prior to the date of receipt of the 
reopened claim in January 1995.  While it is true that there 
was, in effect, an attempted reopening of the claim for 
service connection for PTSD in February 1983, there was no 
medical evidence in existence at that time showing the 
presence of PTSD.  As such, there was no new and material 
evidence in existence at that time which could have provided 
a basis for the reopening of a claim for service connection 
for PTSD.  Under the laws and regulations governing the 
effective date of award of service connection following final 
disallowance, entitlement to service connection for PTSD 
could not arise in 1983, a time when the disorder was not 
shown to exist.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In 
this case, January 10, 1995, the date of receipt of the 
reopened claim, would be the earliest appropriate date for a 
grant of service connection for PTSD.  There is no basis 
under governing laws and regulations for an effective date 
prior to that time.

Turning to the issue of an earlier effective date of a grant 
of a 100 percent rating for PTSD, governing criteria provide 
that, generally, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  

For reasons discussed above, the effective date of a grant of 
service connection for PTSD cannot be fixed earlier than 
January 10, 1995, the date of receipt of a claim reopened 
after final disallowance.  A 100 percent rating was assigned 
for PTSD, effective the date of receipt of the reopened 
claim.  Clearly, a claim for increase in compensation cannot 
predate the effective date of the grant of service connection 
from which the award of compensation is derived.  Governing 
criteria simply provide no basis for a grant of an earlier 
effective date for assignment of a 100 percent rating for 
PTSD.  


ORDER

An effective date prior to January 10, 1995 for a grant of 
service connection for PTSD, based on clear and unmistakable 
error in an August 1981 rating decision, is denied.

An effective date prior to January 10, 1995 for a grant of a 
100 percent rating for PTSD is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

